             Case 1:19-cv-10256-GHW Document 73 Filed 09/29/20 Page 1 of 3




(212) 373-3553

(212) 492-0553

sbuergel@paulweiss.com


                                              September 29, 2020



        By ECF

        The Honorable Gregory H. Woods
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 2260
        New York, NY 10007

                              Cardwell v. Davis Polk & Wardwell LLP, et al.
                                    19-cv-10256-GHW (S.D.N.Y.)

        Dear Judge Woods:

                        Pursuant to Rule 4.A(ii) of Your Honor’s Individual Rules of Practice in
        Civil Cases, defendants respectfully submit this letter motion seeking permission to file
        the parties’ joint letter requesting a pre-motion discovery conference and certain of its
        exhibits in redacted form. We conferred with plaintiff’s counsel and requested his
        consent to this redaction motion. Counsel opposes this motion and requests the
        opportunity to brief the issue.

                         Specifically, defendants seek to file redacted versions of the parties’ joint
        letter and the following exhibits: Pl. Exs. A, C, D, I; Def. Exs. 1, 6. The redacted
        portions of Pl. Ex. A contain privileged material, client confidences, and information
        revealing the privacy interests of third parties. The redacted portions of the joint letter
        and Pl. Exs. C, D, I and Def. Exs. 1 and 6 contain information revealing the privacy
        interests of third parties. In addition, several exhibits contain information or excerpts of
        documents that have been designated “Confidential” pending the entry of a protective
        order in this case.

        Applicable Legal Standard

                        District courts have discretion to seal records under their “inherent
        ‘equitable powers . . . over their own process, to prevent abuses, oppression, and
        injustices.’” Int’l Prods. Corp. v. Koons, 325 F.2d 403, 407-08 (2d Cir. 1963) (quoting
     Case 1:19-cv-10256-GHW Document 73 Filed 09/29/20 Page 2 of 3



The Honorable Gregory H. Woods                                                           2

Gumbel v. Pitkin, 124 U.S. 131, 144 (1888)); see also Nixon v. Warner Commc’ns, Inc.,
435 U.S. 589, 598 (1978) (“the right to inspect . . . judicial records is not absolute,” and
“[e]very court has supervisory power over its own records and files”); Nypl v. JP Morgan
Chase & Co., 2020 WL 5525743, at *1 (S.D.N.Y. Sept. 15, 2020) (granting request to
file redacted portions of a joint letter under seal and recognizing that the decision to seal
falls within the discretion of the trial court). In the Second Circuit, courts consider the
following issues in assessing whether to seal documents: (1) whether the materials are
“judicial documents,” (2) the weight of the public interest in access to these documents,
and (3) the privacy interests of the parties. Lugosch v. Pyramid Co. of Onondaga, 435
F.3d 110, 120 (2d Cir. 2006); GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769
F. Supp. 2d 630, 649 (S.D.N.Y. 2011) (citing generally Lugosch).

The Documents Meet the Standard for Filing Redacted Documents

                 First, the documents at issue here—the parties’ joint letter requesting a pre-
motion conference concerning discovery and discovery-related exchanges between the
parties—are not “judicial documents” to which a strong presumption of access attaches.
As the Lugosch court explained: “‘[T]he mere filing of a paper or document with the court
is insufficient to render that paper a judicial document subject to the right of public access.’
In order to be designated a judicial document, ‘the item filed must be relevant to the
performance of the judicial function and useful in the judicial process.’” 435 F.3d at 119
(citation omitted). Rather, these documents relate simply to a preliminary discovery
issue—the Court’s entry of a protective order and certain disputes regarding the sufficiency
of plaintiff’s responses and productions, and not to documents to which the public has a
right of access. See, e.g., United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)
(“Documents that play no role in the performance of Article III functions, such as those
passed between the parties in discovery, lie entirely beyond the presumption’s reach.”).

               Second, even if considered “judicial documents,” redacted filing is still
appropriate here because the privacy interests of Davis Polk’s attorney-client relationships
and of non-defendant third parties outweigh the presumption of access.

                 The Southern District has held that “[t]he preservation of attorney-client
confidentiality is a well-recognized exception to the presumption of access.” E.E.O.C. v.
Kelley Drye & Warren LLP, 2012 WL 691545, at *4 (S.D.N.Y. Mar. 2, 2012). Here,
defendants seek to redact an exhibit containing excerpts of documents and communications
that reveal a client’s identity, the details of the projects for which the client retained Davis
Polk, and the work product that plaintiff contributed to while representing that client. See
Pl. Ex. A. In such circumstances, “the privacy interests of [a firm’s] clients outweigh the
presumption of access.” Cohen v. Gerson Lehrman Group, Inc., 2011 WL 4336679, at *2
(S.D.N.Y. Sep. 15, 2011).

                 Defendants also seek to redact materials infringing upon the privacy
interests of third parties. Specifically, defendants seek to redact portions of the joint letter
and exhibits that identify and reveal communications of third parties. See Pl. Exs. A, C,
D, I; Def. Exs. 1, 6. It is well-settled that “the privacy interests of innocent third parties . .
    Case 1:19-cv-10256-GHW Document 73 Filed 09/29/20 Page 3 of 3



The Honorable Gregory H. Woods                                                         3

. should weigh heavily in a court’s balancing equation,” and “[s]uch interests, while not
always fitting comfortably under the rubric ‘privacy,’ are a venerable common law
exception to the presumption of access.” Amodeo, 71 F.3d at 1050-51 (citations omitted).
In examining privacy interests, “courts should first consider the degree to which the subject
matter is traditionally considered private rather than public.” Id. at 1051. In addition,
courts consider “the nature and degree of injury,” which in part entails consideration “of
the sensitivity of the information and the subject” as well as “how the person seeking access
intends to use the information.” Id. The Southern District has found that redaction is
appropriate in cases where “[d]isclosure carries the risk of significant reputational and
professional repercussions for those referenced in the documents.” United States v. Gatto,
2019 WL 4194569, at *8 (S.D.N.Y. Sept. 3, 2019). The “degree of potential injury is high”
for third parties, who “will not have the opportunity to test the reliability of the information
contained in these materials nor respond adequately to any inferences that might be drawn
on the basis of this information.” Id.

              For all these reasons, defendants respectfully request that the Court permit
defendants to file the parties’ joint letter requesting a pre-motion conference and the
following exhibits in redacted form: Pl. Exs. A, C, D, I; Def. Exs. 1, 6.



                                             Respectfully submitted,

                                             /s/ Susanna M. Buergel

                                             Susanna M. Buergel


cc: All Counsel of Record (via ECF)
